PER CURIAM.
In this appeal from a Pinal Judgment of Dissolution of Marriage, the husband, Keith W. Lewis, challenges the trial court’s distribution of certain jointly held real property. Following remand in Lewis v. Lewis, 402 So.2d 1306 (Fla. 3d DCA 1981), the trial court awarded the wife the husband’s equity interests in the marital residence and other jointly held property as lump sum alimony. Our review of the record reveals that the trial court was justified in awarding the wife lump sum alimony to achieve an equitable distribution of the jointly held property. Tronconi v. Tronconi, 466 So.2d 203 (Fla.1985); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Because the lump sum alimony award is within the bounds of reason, we find no abuse of discretion, and, accordingly, affirm. Walter v. Walter, 464 So.2d 538 (Fla.1985); Canakaris.
Affirmed.